    Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 1 of 8 PageID #:122




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


LEROY JACOBS, individually, and on             )
behalf of all others similarly situated,       )
                                               )
               Plaintiff,                      )
                                               )       No. 21 C 866
       v.                                      )
                                               )       Judge Robert W. Gettleman
HANWHA TECHWIN AMERICA, INC,                   )
                                               )
               Defendant.                      )


                        MEMORANDUM OPINION & ORDER

       Plaintiff Leroy Jacobs brings a three-count putative class action complaint against

defendant Hanwhan Techwin America, Inc. (“Hanwha”), alleging violation of the Illinois

Biometric Information Privacy Act, 740 ILCS §§ 14/1 et seq., (“BIPA”). Count I alleges a

violation of Section 15(a), Count II alleges a violation of Section 15(b), and Count III alleges a

violation of Section 15(d). Defendant has moved to dismiss all three counts (Doc. 21). For the

reasons stated below, defendant’s motion is granted.

                                         BACKGROUND

       Defendant markets and sells video technology products, including security cameras

manufactured by its parent company, Hanwha Techwin. Plaintiff alleges that, in December

2020, he saw several of defendant’s security cameras installed at the entrance of a T.J. Maxx

store in downtown Chicago. Plaintiff claims that he learned about the cameras’ “ability to

perform facial recognition” during that shopping trip. According to plaintiff, defendant collected

his biometric data though facial recognition technology in the security cameras “to track,

identify, and prosecute shoplifters.” Plaintiff faults defendant for failing to inform its “visitors”
    Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 2 of 8 PageID #:123




that it is collecting and storing biometric data, and alleges “upon information and belief” that

defendant discloses such data, all in violation of BIPA. Plaintiff seeks certification of the

following class: “All individuals in the State of Illinois who had their facial geometry scans,

biometric identifiers, and/or biometric information collected, captured, received, or otherwise

obtained, maintained, stored, disclosed, or disseminated by defendant during the applicable

statutory period.”

       Enacted in 2008, BIPA protects Illinois residents’ privacy interest in their biometric

information. BIPA “imposes numerous restrictions on how private entities collect, retain,

disclose and destroy biometric identifiers,” such as fingerprints, retina scans, and face scans.

Heard v. Becton, Dickinson & Co., 440 F.Supp.3d 960, 963 (N.D. Ill. 2020) (citing Rosenbach v.

Six Flags Entm’t Corp., 129 N.E.3d 1197, 1199 (2019)). “Under the Act, any person ‘aggrieved’

by a violation of its provisions ‘shall have a right of action against an offending party’ and ‘may

recover for each violation.’” Id. (quoting 740 ILCS 14/20). Plaintiff asserts claims against

defendant under Sections 15(a), 15(b), and 15(d) of BIPA. Section 15(a) requires entities “in

possession of” biometric data to develop a publicly available retention schedule and destruction

deadline for the data. 740 ICLS 14/15(a). Section 15(b) requires entities that collect biometric

data first to inform the subject in writing that they are doing so; state the “specific purpose and

length of time for which” the data “is being collected, stored, and used;” and receive an executed

written release authorizing them to collect the data. 740 ILCS 14/15(b). Finally, Section 15(d)

prohibits entities “in possession of” biometric data from disclosing it, except in certain

circumstances. 740 ILCS 14/15(d).

       Defendant’s response notes several crucial facts that plaintiff does not allege. For

example, plaintiff does not allege that defendant installed the cameras, operated the cameras, or




                                                  2
    Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 3 of 8 PageID #:124




in any way accesses or controls T.J. Maxx’s security system. Indeed, defendant notes that it has

no interest in “prosecuting shoplifters” at T.J. Maxx. Plaintiff also does not allege that defendant

operates any systems or servers to store any information captured by the cameras. A full reading

of plaintiff’s complaint suggests that defendant’s only alleged connection to those cameras was

its role as the manufacturer and distributor.

                                          DISCUSSION

        Defendant has moved to dismiss all three counts under Fed. R. Civ. P. 12(b)(6). To

survive such a motion, a complaint must contain “enough factual matter (taken as true)” to

suggest that a plaintiff is entitled to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007). The complaint must include “enough facts to state a claim to relief that is plausible on

its face.” Id. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

   I.      Section 15(b) of BIPA

        Unlike Sections 15(a), (c), (d), and (e) of BIPA—all of which apply to entities “in

possession of” biometric data—Section 15(b) applies to entities that “collect, capture, purchase,

receive through trade, or otherwise obtain” biometric data. 740 ILCS 14/15(a)-(e). The parties

appear to agree that mere possession of biometric data is insufficient to trigger Section 15(b)’s

requirements. See Heard, 440 F.Supp.3d at 965 (the argument that Section 15(b) requires more

than mere possession “finds ample support in the case law”); Namuwonge v. Kronos, Inc., 418

F.Supp.3d 279, 286 (N.D. Ill. 2019) (because “[t]he Illinois legislature used the term possession

in certain sections of BIPA…but chose not to include possession in section 15(b),” there “is a




                                                 3
    Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 4 of 8 PageID #:125




difference between possessing and collecting biometric information”); Bernal v. ADP, LLC,

2019 WL 5028609, at *1 (Cir. Ct. of Cook Cnty. Aug. 23, 2019) (crediting the argument that

“the legislature intended for possession alone not to be enough to make an entity subject to §

15(b)”).

       The parties dispute, however, whether Section 15(b) applies only to entities that

“actively” collect biometric data. Defendant argues that it does, and that plaintiff’s allegations

do not sufficiently plead that defendant itself actively collected his biometric data, or that of the

putative class members. Plaintiff responds that defendant is reading a nonexistent and more

stringent requirement into the statute. Pointing to the “otherwise obtain” language in Section

15(b), plaintiff argues that the provision applies to any private entity that obtains biometric data,

no matter the source or manner of collection. Plaintiff also emphasizes that the bankruptcy of a

company called Pay By Touch—which allegedly provided major retailers with fingerprint

scanners for customer transactions—motivated the Illinois legislature to pass BIPA. Plaintiff

contends that because it was Pay By Touch’s clients that actively collected individuals’

fingerprints, active collection cannot be the touchstone of liability under Section 15(b).

       Plaintiffs arguments are flawed. First, plaintiff agrees that Section 15(b) requires

something more than mere possession, but is unable to articulate what that “something more” is,

if not an affirmative act of collection. Plaintiff does not explain how an entity could “otherwise

obtain” biometric information without taking any active steps to do so. Second, “the fact that the

Pay By Touch bankruptcy may have influenced the Illinois legislature’s decision to enact the

BIPA does not mean that the legislature drafted every provision with Pay By Touch in mind, or

that it intended for every provision to cover entities that operate exactly as Pay By Touch did.”

Heard, 440 F.Supp.3d at 966. Following other courts in this district, this court concludes that for




                                                  4
     Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 5 of 8 PageID #:126




Section 15(b)’s requirements to apply, an entity must, at a minimum, take an active step to

collect, capture, purchase, or otherwise obtain biometric data. See, for example, id.

         Plaintiff has not sufficiently pleaded that defendant took any active steps to collect

biometric data. For example, plaintiff repeatedly alleges that defendant “collected” his biometric

data without alleging how, when, or any other factual detail. These allegations “merely parrot”

BIPA’s statutory language; they do not provide any “specific facts to ground [plaintiff’s] legal

claims.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). Other allegations in plaintiff’s

complaint appear to come from pleadings for other cases: for instance, the complaint refers

generally to defendant’s failure to inform “its visitors” or its “users” of its data collection

practices, even though defendant is never alleged to have any “visitors,” and the “user” or

“customer” of the technology is T.J. Maxx—not plaintiff. 1 Plaintiff’s brief makes some passing

reference to a server, but there are no allegations in the complaint regarding defendant allegedly

storing any biometric data on a server.

         Ultimately, plaintiff has not plausibly alleged that defendant collected, captured,

purchased, received through trade, or otherwise obtained biometric data from plaintiff or the

putative class members. In fact, a complete reading of the complaint makes clear that defendant

is merely a third-party technology provider (that is, merely provided the cameras), and that the

active collector and processor of the data is T.J. Maxx. This holding comports with other courts

that have addressed Section 15(b) claims levied against third-party technology providers. See

Heard, 440 F.Supp.3d at 967 (dismissing a Section 15(b) claim against a third-party provider of




1
  This problem appears throughout plaintiff’s response brief as well, which apparently plagiarizes the pleadings in
Heard. For example, plaintiff’s brief refers to defendant Hanwha as “BD” or Becton Dickinson & Co, the defendant
in Heard; refers to plaintiff alternatively as “his” and “her”; the biometric data in question is listed as “fingerprints,”
even though Hanwha is not alleged to have collected anyone’s fingerprints; and discusses “disclosure of employee
biometrics” even though defendant’s employees are not at issue.


                                                            5
     Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 6 of 8 PageID #:127




fingerprint equipment used by plaintiff’s employer, because plaintiff failed to allege that the

third-party provider actively collected the biometric data); Namuonge, 418 F.Supp.3d at 286

(dismissing Section 15(b) claim because the plaintiff did not plausibly allege that the defendant

scanner manufacturer itself “collected, captured, or otherwise obtained [plaintiff’s] biometric

information,” and it was clear from the complaint that the employer collected the data using a

system provided by the technology-provider defendant); Bernal, 2019 WL 5028609, at *2

(dismissing Section 15(b) claim against provider of biometric scanning technology because the

plaintiff “failed to allege facts sufficient … for the court to properly assess defendant’s actual

involvement, relative to the biometric scanning technology, beyond the fact that defendant

supplied [plaintiff’s employer] with the technology”). 2

          For these reasons, Count II is dismissed.

    II.      Sections 15(a) and 15(d)

          Sections 15(a) and 15(d) of BIPA apply to entities “in possession of” biometric data. 740

ILCS 14/15(a), (d). BIPA does not define “possession,” see 740 ILCS 14/40, and courts have

routinely used the ordinary definition of the word. See Heard, 440 F.Supp.3d at 968; Rosenbach,

129 N.E.3d at 1205); Namuwonge, 418 F.Supp.3d at 284. In this context, possession occurs

when someone “exercise[es] any form of control over the data or … held the data at [his]

disposal.” Heard, 440 F.Supp.3d at 968. Like the plaintiff in Heard, plaintiff here does not

provide any factual allegations that plausibly establish that defendant exercised control over

plaintiff’s data or otherwise held plaintiff’s data at its disposal. And like the allegations




2
  Plaintiff identifies two cases in which the court declined to dismiss a Section 15(b) claim against a third-party
technology provider: Figueroa v. Kronos, 454 F.Supp.3d 772 (N.D. Ill. 2020), and Neals v. PAR Tech Corp., 419
F.Supp.3d 1088, 1092 (N.D. Ill. 2019). Yet in both cases, the Section 15(b) claims survived because, unlike the instant
case, the factual allegations made clear that the manufacturers of the fingerprint scanners had themselves collected,
obtained, or stored the biometric data.


                                                          6
    Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 7 of 8 PageID #:128




concerning collection of data, most of plaintiff’s allegations concerning possession merely parrot

the statutory language. The complaint does not say whether defendant could freely access the

data, or even how defendant allegedly received it. Cf. Namuwonge, 418 F.Supp.3d at 284 (the

plaintiff’s “allegation that Brookdale [plaintiff’s employer] disclosed their employees’

fingerprint data to Kronos [third-party technology provider] sufficiently alleges that Kronos

possess the fingerprint data collected by Brookdale”). Plaintiff’s complaint fails to plead factual

matter that allows the court to draw the reasonable inference that defendant was “in possession”

of his biometric data, or that of putative class members. See Heard, 440 F.Supp.3d at 968.

       The court also dismisses plaintiff’s claim under Section 15(d) for an independent reason:

plaintiff offers no basis for its allegation that defendant disclosed his biometric data, or that of

the putative class members. See 740 ILCS 14/15(d) (providing that entities “in possession of”

biometric data cannot disclose it except in limited circumstances). Plaintiff concedes that he

relies on “information and belief,” but argues that he is permitted to do so because the facts are

within defendant’s exclusive control. While plaintiffs are generally permitted to rely on

information and belief in a complaint, the court is not convinced that it is appropriate to do so

here. Plaintiff has not presented any legitimate reason to suspect that defendant disclosed his

biometric data or that of the putative class members. See Heard, 440 F.Supp.3d at 969 (“If

[plaintiff] has a legitimate reason to suspect that [defendant] disclosed his biometric data or that

of the putative class members, he surely possesses information of some kind that triggered his

suspicion—such as reports that [defendant] has unlawfully disseminated biometric data in the

past, or indications that [plaintiff] or the putative class members experienced identity theft after

they used [the technology system.”).




                                                   7
    Case: 1:21-cv-00866 Document #: 28 Filed: 07/27/21 Page 8 of 8 PageID #:129




       Plaintiff’s complaint contains no allegations of fact which, if true, suggest there is any

basis to even suspect that defendant disseminated the biometric data at issue. “The court is not

required to credit rank speculation.” Id. (citing Taha v. Int’l Bd. of Teamsters, Local 781,

947F.3d 464, 469 (7th Cir. 2020)). Consequently, the court grants defendant’s motion to dismiss

Count I and Count III.

                                         CONCLUSION

       For the reasons stated above, the court grants defendant’s motion to dismiss (Doc. 21).

                                      ENTER:



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge


DATE: July 27, 2021




                                                 8
